Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 23, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a salesperson when his employer discovered that he had violated the company policy forbidding employees from taking home company materials, such as catalogs and price lists. Claimant acknowledged that he was aware of this policy but that he nonetheless took company materials home and later destroyed some of them because he felt that his work efforts were not sufficiently appreciated. Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling finding claimant guilty of disqualifying misconduct. Failing to comply with the employer’s established policies and procedures and acting in a manner contrary to the employer’s best interests constitute disqualifying misconduct (see, Matter of Imondi [North Fork Bank—Sweeney], 233 AD2d 736; see, Matter of Naymark [Tanagraphics—Sweeney], 232 AD2d 804). The decision of the Board is, accordingly, affirmed.
*819Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.